                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                     BECKLEY DIVISION


JAMES RIVER EQUIPMENT, VIRGINIA, LLC,

          Plaintiff,

v.                                                           CIVIL ACTION NO. 5:13-CV-28160

JUSTICE ENERGY COMPANY, INC.

          Defendant.


 NOTICE OF WITHDRAW AS COUNSEL FOR JUSTICE ENERGY COMPANY, INC.

          Pursuant to Rule 83.4(a) of the Local Rules of the District Court of the Southern District

of West Virginia, Richard L. Gottlieb, Ramonda C. Marling and the law firm of Lewis Glasser

PLLC (“the Firm”) hereby give notice of their withdrawal as counsel of record for Justice

Energy Company, Inc. (“Justice Energy”) in the above-captioned matter. John F. Hussell, IV,

Andrew Ellis and law firm of Wooton Davis Hussell Ellis have served as co-counsel for Justice

Energy in this matter and will continue to represent Justice Energy on a going forward basis.

As such, Justice Energy will not be prejudiced by the Firm’s withdrawal as counsel in this

matter.

          Pursuant to Rule 83.4(a), this Notice is effective upon filing.

                                                        LEWIS GLASSER PLLC

                                                        /s/ Ramonda C. Marling
                                                        Ramonda C. Marling (WVSB No. 6927)
                                                        Richard L. Gottlieb (WVSB No. 1447)
                                                        300 Summers Street, Suite 700
                                                        PO Box 1746
                                                        Charleston, WV 25326
                                                        Phone: 304-345-2000
                                                        Fax:    304-343-7999
                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  BECKLEY DIVISION


JAMES RIVER EQUIPMENT,
VIRGINIA, LLC,

       Plaintiff,

v.                                                          CIVIL ACTION NO. 5:13-28160

JUSTICE ENERGY COMPANY, INC.

       Defendant.

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of October, 2018, I electronically filed the foregoing
NOTICE OF WITHDRAW AS COUNSEL FOR JUSTICE ENERGY COMPANY, INC. with the
Clerk of the Court using the CM/ECF system, which will effectuate service upon the following:

Jason S. Hammond (WVSB No. 8042)
Bailey & Wyant, PLLC
500 Virginia Street, E., Suite 600
PO Box 3710
Charleston, WV 25337-3710
Counsel for Plaintiff

John Hussell, IV (WV Bar # 6610)
Andrew Ellis (WV Bar # 10618)
Wooton, Davis, Hussell & Ellis, PLLC
105 Capitol Street, Suite 200
P.O. Box 3971
Charleston, WV 25339
Counsel for Defendant



                                                     /s/ Ramonda C. Marling
                                                     Ramonda C. Marling (WVSB No. 6927)




                                                2
       The undersigned further certifies that on October 17, 2108 a copy of the foregoing
NOTICE OF WITHDRAW AS COUNSEL FOR JUSTICE ENERGY COMPANY, INC. was served
upon the following via U.S. Mail, postage pre-paid, at the address listed below:

Fred Westfall, Esq.
United States Attorney’s Office
300 Virginia Street, E., Rm. 4000
Charleston, WV 25301
fred.westfall@usdoj.gov


                                               /s/ Ramonda C. Marling
                                               Ramonda C. Marling (WVSB No. 6927)




                                           3
